United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2271
                                     ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Tracy Harris, also known as “Woody,” *
                                     *      [UNPUBLISHED]
            Appellant.               *
                                ___________

                            Submitted: April 4, 2001
                                Filed: April 5, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Tracy Harris pleaded guilty to conspiring to distribute cocaine and crack, in
violation of 21 U.S.C. § 846. At sentencing, Harris objected to his career-offender
status because it was based in part on his 1982 state conviction at age 17 for shooting
at an occupied motor vehicle; and although he had been certified as an adult for that
charge, his 1994 presentence report on another federal drug charge had classified the
1982 conviction as a juvenile adjudication despite noting the certification. The district
court1 overruled the objection to career-offender status and sentenced Harris to 228
months imprisonment and 5 years supervised release. On appeal, Harris argues that the
district court erred in using his 1982 conviction to determine his career-offender status,
because the court should be bound by its previous determination that the conviction
was only a juvenile adjudication.

      Having carefully reviewed the record, we conclude the district court did not err
in counting Harris’s 1982 conviction as a predicate felony offense. See U.S.S.G.
§§ 4A1.1, comment. (n.1) and 4A1.2(d)(1); United States v. McNeil, 90 F.3d 298, 299-
300 (8th Cir. 1996) (prior offense committed when defendant was 17 years old was
properly considered predicate offense for determining career-offender status because
defendant was charged and convicted as adult). We reject Harris’s unsupported
argument that the district court was bound by its previous adoption of an erroneous
designation of his conviction as a juvenile adjudication. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE JAMES M. ROSENBAUM, United States District Judge
for the District of Minnesota.
                                           -2-